Opinión concurrente emitida por el
Juez Asociado Señor Hernández Denton,
a la cual se unen el Juez Presidente Señor Andréu García y la Juez Asociada Señora Naveira de Rodón.
Por entender que las capitulaciones matrimoniales otor-gadas en Maryland por Juan Alberto González Vázquez y Elaine López Torres son inválidas, concurrimos de la sen-tencia emitida por este Tribunal.
f — I
La controversia medular en el caso de autos es si, a tenor con las disposiciones del Código Civil, es válido en Puerto Rico un contrato de capitulaciones matrimoniales otorgado por dos (2) personas domiciliadas en Puerto Rico a través de un documento privado en Estados Unidos, cu-yas leyes no requieren que éstas se otorguen en escritura pública. Por los fundamentos que expondremos a continua-ción, resolvemos en le negativa.
*228HH HH
El 8 de abril de 1994 Juan Alberto González Vázquez y Elaine López Torres, domiciliados y residentes de Puerto Rico, contrajeron matrimonio en Estados Unidos en el es-tado de Maryland. El mismo día de la celebración del ma-trimonio las partes suscribieron un documento titulado “Capitulaciones Matrimoniales”, mediante el cual se esta-bleció un régimen económico de separación de bienes y se excluyó expresamente la sociedad legal de gananciales.
El referido documento fue preparado y redactado en Puerto Rico en el idioma español por el abogado de Gonzá-lez Vázquez, quien lo remitió a Maryland. Dicho docu-mento, que no fue elevado a escritura pública antes de la celebración del matrimonio, fue firmado por las partes en presencia de una notario en la ciudad de Baltimore en Maryland. La participación de la notario se limitó a acre-ditar que las partes habían firmado el documento en cuestión.(1) La notario no sabía español, por lo que no leyó el documento ni hizo advertencia alguna a las partes.
El 18 de octubre de 1994 López Torres presentó su de-manda de divorcio ante el Tribunal de Primera Instancia. La demandante, entre otras cosas, impugnó las capitula-ciones matrimoniales. Adujo que las capitulaciones eran nulas, porque no se habían elevado a escritura pública y porque, en la alternativa, el consentimiento prestado por ella estuvo viciado por no tener el conocimiento adecuado del alcance y significado de las cláusulas contenidas en el documento.
Por su parte, González Vázquez instó una reconvención en la cual adujo que, del tribunal decretar en su día la invalidez del contrato de capitulaciones matrimoniales, tendría derecho a reclamar compensación por daños por *229López Torres haber repudiado un contrato acordado libre y voluntariamente. El Tribunal de Primera Instancia no per-mitió la presentación de la reconvención.
El foro de instancia, luego de examinar la prueba docu-mental y las estipulaciones sometidas por las partes, emi-tió una resolución en la. que decretó la nulidad de las capi-tulaciones matrimoniales de referencia y dispuso que el matrimonio entre las partes habría de regirse por el régi-men legal de gananciales.
González Vázquez, luego de varios incidentes procesa-les, acudió al Tribunal de Circuito de Apelaciones, el cual revocó la resolución dictada por el foro de instancia. El Tribunal resolvió que las capitulaciones eran válidas ya que éstas no tenían que ser otorgadas en escritura pública porque las partes, a tenor con el Art. 11 del Código Civil, 31 L.P.R.A. sec. 11, podían capitular bajo las formalidades exi-gidas por las leyes del estado de Maryland, las cuales no establecen la escritura pública. Revocó, además, la resolu-ción del Tribunal de Primera Instancia en virtud de la cual no se le permitió a González Vázquez presentar una reconvención.
Inconforme con el dictamen del Tribunal de Circuito de Apelaciones, López Torres acude ante nos.
HH HH HH
Las capitulaciones matrimoniales son convenios en los que los otorgantes estipulan el régimen económico matrimonial o adoptan cualquier otra disposición por razón misma del matrimonio. J. Puig Brutau, Fundamentos de Derecho Civil, 2da ed., Barcelona, Ed. Bosch, 1985, T. IV, pág. 113.
Nuestro ordenamiento permite otorgar capitulaciones matrimoniales antes de que una pareja proceda a contraer matrimonio. En este contrato sobre bienes en ocasión del matrimonio se pueden estipular las condiciones de la socie-*230dad conyugal sobre los bienes presentes y futuros, sin otras limitaciones que las señaladas por la ley. Art. 1267 del Có-digo Civil, 31 L.P.R.A. see. 3551.
En Puerto Rico, contrario a las nuevas tendencias en las jurisdicciones civilistas, rige la doctrina de la inmutabili-dad de las capitulaciones matrimoniales. Cualquier altera-ción que se haga en las capitulaciones matrimoniales ha de tener lugar antes de celebrarse el matrimonio y con la asis-tencia y el concurso de las personas que intervinieron como otorgantes. Se prohíbe expresamente que se modifiquen las capitulaciones luego de celebrado el matrimonio. Arts. 1271 y 1272 del Código Civil, 31 L.P.R.A. sees. 3555 y 3556. Cruz Ayala v. Rivera Pérez, 141 D.P.R. 44 (1996); Domínguez Maldonado v. E.L.A., 137 D.P.R. 954 (1995); Umpierre v. Torres Díaz, 114 D.P.R. 449 (1983).
Aun cuando las capitulaciones matrimoniales constitu-yen un contrato sujeto al régimen de libertad de pacto re-conocido en el Código Civil, en estos contratos la autono-mía de la voluntad no es absoluta. Ab Intestato Saldaña Candelario, 126 D.P.R. 640 (1990); Umpierre v. Torres Díaz, supra. En los contratos de capitulaciones matrimo-niales no se puede pactar nada que sea contrario a las le-yes o a las buenas costumbres, ni depresivo de la autoridad que respectivamente corresponde en familia a los futuros cónyuges. Art. 1268 del Código Civil, 31 L.P.R.A. see. 3552; Domínguez Maldonado v. E.L.A., supra; Umpierre v. Torres Díaz, supra.
Por otra parte, hemos resuelto que a tono con la libertad de pacto provista por el Código Civil, en el contrato de ca-pitulaciones matrimoniales una pareja puede optar por: (1) la separación de bienes, pero con participación en las ga-nancias; (2) la sociedad de gananciales, para lo cual basta con guardar silencio y no estipular nada o estipularlo ex-presamente; (3) renunciar al régimen legal de gananciales; (4) la total separación de bienes, o (5) elegir cualquier otro *231régimen que combine estas posibilidades, siempre que no infrinja las leyes, la moral o las buenas costumbres. Cruz Ayala v. Rivera Pérez, supra; Domínguez Maldonado v. E.L.A., supra.
Finalmente, hemos indicado que cuando una pareja otorga un contrato sobre bienes en ocasión del matrimonio y expresamente pacta que no se desea crear un régimen ganancial, el hecho de que posterior al matrimonio lleven a cabo actos de administración y esfuerzo común no da vida a una sociedad de bienes gananciales. Domínguez Maldonado v. E.L.A., supra. Por el contrario, puede regir el régi-men de gananciales cuando en el contrato no se pacta el régimen económico que los interesados desean y, además, se prueba que la pareja usó y administró los bienes como si su matrimonio estuviere regido por una sociedad de ganan-ciales en la que ambos aportaban esfuerzo y trabajo personal. Umpierre v. Torres Díaz, supra.
Una vez esbozados nuestros pronunciamientos acerca de la figura de capitulaciones matrimoniales, nos corres-ponde analizar cuál es la forma que nuestro ordenamiento requiere para la validez de éstas.
IV
En nuestro ordenamiento jurídico, con respecto a los contratos, rige el principio de libertad de forma. Este prin-cipio se recoge en el Art. 1230 del Código Civil, 31 L.P.R.A. see. 3451, el cual dispone que “los contratos serán obliga-torios, cualquiera que sea la forma en que se hayan cele-brado, siempre que en ellos concurran las condiciones esenciales para su validez”.
No obstante, el Art. 1273 del Código Civil, establece una de las excepciones a ese principio general.(2) Dicho artículo *232establece, en lo pertinente: “las capitulaciones matrimo-niales y las modificaciones que se hagan en ellas habrán de constar por escritura pública, otorgada antes de la celebra-ción del matrimonio”. 31 L.P.R.A. see. 3557.(3)
El citado precepto, al exigir la escritura pública para la validez de las capitulaciones, constituye uno de los pocos preceptos que dentro del Código Civil establece un requi-sito de forma ad solemnitatem. J. Castán Tobeñas, Derecho Civil español, común y foral, 10ma ed., Madrid, Ed. Reus, 1983, T. V, Vol. 1, pág. 309; J.M. Manresa, Comentarios al Código Civil Español, 6ta ed., Madrid, Ed. Reus, 1969, T. IX, págs. 197-202.
En los negocios en los que se requiere una forma ad solemnitatem, la forma es un requisito que se exige —ade-más de los elementos esenciales del negocio— para la exis-tencia y validez de éste. F. De Castro y Bravo, El Negocio Jurídico, Madrid, Ed. Instituto Nacional de Estudios Jurí-dicos, 1967, págs. 278-279; J.L. de los Mozos, La Forma del Negocio Jurídico, 21 An. Der. Civ. 761 — 763 (1968). Si falta la forma requerida el negocio será nulo o ineficaz.
De manera que las capitulaciones matrimoniales que no consten en escritura pública no tendrán validez alguna. La doctrina española está conteste en el principio de que las capitulaciones matrimoniales son inexistentes si falta la forma que exige con carácter de solemnidad esencial el Art. 1273 del Código Civil, supra. Manresa, op. cit., pág. 200; Puig Brutau, op. cit., pág. 121; Castán, op. cit., pág. 309. Como bien señala Manresa, citando a Fiore y Laurent, el *233requisito de escritura pública no se trata de un medio de prueba, de una forma, sino de una condición de existencia. La formalidad es condición, más que de su validez, de su misma existencia. Manresa, op. cit., págs. 200-201.
Así, pues, unas capitulaciones matrimoniales consigna-das en un documento privado no tienen eficacia alguna ni entre las partes ni con relación a terceros. Los derechos y las obligaciones consignadas en ellas no pueden ejerci-tarse, no existen, mientras la escritura no se otorgue antes de la celebración del matrimonio. Manresa, op. cit., pág. 202.
Estos principios fueron recogidos desde muy temprano por la jurisprudencia española. La S. de 10 de junio de 1912 del Tribunal Supremo español, Núm. 71, 124 Juris-prudencia Civil 554, establece que “las capitulaciones ma-trimoniales revisten tal importancia que para que sean vá-lidas, además de reunir los requisitos necesarios de los contratos en general es inexcusable, como excepción al principio general del art. 1278 del Código Civil [Art. 1230 del Código Civil de Puerto Rico], el otorgamiento de escri-tura pública, única forma especial requerida por el art. 1321 [Art. 1273 nuestro], en relación con el 1280 [Art. 1232 nuestro] en su número 3”, “establecida como garantía de otros derechos afectos a terceras personas, no menos sa-grados y trascendentales en la vida privada, social y jurídica”. íd., pág. 562. Se señaló, además, que “las capitu-laciones matrimoniales, además de reunir los requisitos que son necesarios para la validez de los contratos en general, requieren la exigencia del otorgamiento de escritura pública”. íd., págs. 562-563.
V
Ha quedado claramente establecido que para que unas capitulaciones matrimoniales sean válidas en Puerto Rico, éstas tienen que constar en escritura pública. Ahora bien, *234¿es válido en Puerto Rico un contrato de capitulaciones matrimoniales que se otorgó en un documento privado en un país cuyas leyes no requieren una forma en particular para la validez de dicho contrato?
Para atender adecuadamente esta interrogante, resulta pertinente analizar las disposiciones del citado Art. 11 del Código Civil, el cual dispone que al otorgar un contrato en el extranjero las partes pueden seguir las formalidades del país en el que se otorgue el mismo.
El Art. 11 del Código Civil de Puerto Rico, supra, recoge la doctrina de derecho internacional privado conocida como locus regit actum o lex loci actus. Dicho artículo establece las normas referentes a la ley aplicable en cuanto a las formas y solemnidades necesarias para perfeccionar el otorgamiento en el extranjero de un contrato, testamento o cualquier otro documento público. El referido artículo esta-blece:
Las formas y solemnidades de los contratos, testamentos y demás instrumentos públicos, se rigen por las leyes del país en que se otorguen.
Cuando los actos referidos sean autorizados por funcionarios diplomáticos de los Estados Unidos en el extranjero, se obser-varán en su otorgamiento las solemnidades establecidas por las leyes de los Estados Unidos.
No obstante lo dispuesto en esta sección y en la anterior, las leyes prohibitivas concernientes a las personas, sus actos o bie-nes, y las que tienen por objeto las buenas costumbres, no que-darán sin efecto por leyes o sentencias dictadas, ni por disposi-ciones o convenciones acordadas en países extranjeros. 31 L.P.R.A. sec. 11.
En Vda. de Ruiz v. Registrador, 93 D.P.R. 914 (1967), resolvimos que las disposiciones del citado Art. 11 son de naturaleza potestativa o discrecional, no imperativa o mandatoria. Es decir, los otorgantes pueden seleccionar el cumplimiento de las formas requeridas por el lugar del otorgamiento o por las requeridas por las leyes de Puerto Rico.
El fundamento de las reglas anteriormente menciona-*235das más bien responde a razones de índole práctica. La regla locus regit actum nació porque la necesidad la im-puso, y se ha difundido porque su aplicación facilita la rea-lización de ciertos actos jurídicos. J. de Yanguas Messía, Derecho Internacional Privado: Parte especial, 3ra ed., Madrid, Ed. Reus, 1971, pág. 340. Le brinda a las partes la posibilidad de acogerse a la forma establecida en una ley que está a su alcance inmediato.
No obstante las disposiciones del Art. 11 del Código Civil, existen varios argumentos esgrimidos por la doctrina para fundamentar la exigencia de escritura pública en las capitulaciones matrimoniales (independientemente de donde éstas se otorguen), los cuales nos impiden validar en Puerto Rico unas capitulaciones consignadas en un docu-mento privado. De entrada, es preciso reiterar lo antes dicho a los efectos de que el exigir que las capitulaciones matrimoniales consten en escritura pública no es un mero requisito de forma, sino una condición para la existencia de las capitulaciones matrimoniales. Además, un análisis de (a) la naturaleza, (b) el contenido y (c) las características de las capitulaciones matrimoniales nos obliga a no des-viarnos de esta norma cuando las capitulaciones se otorgan en el extranjero. Veamos.
A. Naturaleza. Respecto a la naturaleza de las capitula-ciones matrimoniales, valga decir que éstas revisten gran interés público, entre otras razones, porque en nuestro or-denamiento jurídico no constituyen el régimen ordinario para atender los aspectos económicos de la unión entre los cónyuges. El régimen legal de gananciales es el que por disposición expresa de ley rige el destino y la distribución de bienes de los cónyuges(4) La deseabilidad de este sis-tema económico primario matrimonial se trasluce del ex-*236tenso y detallado articulado de nuestro Código Civil que delinea los perfiles de dicha figura jurídica.
Las capitulaciones matrimoniales revisten una gran complejidad y singularidad que le otorgan enorme interés desde el punto de vista jurídico y social. Como señala Cas-tán, citando a Bonet, la capitulación:
Es un acto esencialmente complejo, y de gran amplitud, ya en cuanto al tiempo en que hacen sentir su acción no sólo durante el matrimonio, sino a su disolución; ya en cuanto al espacio, pues además de los esposos quedar ligados por la carta matrimonial también los terceros, ya en cuanto a su objeto, capaz de comprender negocios jurídicos que no tengan relación directa con el matrimonio futuro. Constituyen, pues, una especie de “acto reglamentario”, cuya finalidad es la de instituir un esta-tuto, más bien que la de crear relaciones entre las partes, como los contratos ordinarios. Castán Tobeñas, op. cit., págs. 297-298.
B. El contenido. El contenido de las disposiciones que pueden incluirse en un contrato de capitulaciones matri-moniales también justifica la exigencia de una escritura pública para su constitución. Esto es así por la importancia que puede tener el contenido de este tipo de contrato tanto para la futura relación matrimonial, como para terceros. Como este Tribunal ha señalado, mediante el contrato de capitulaciones matrimoniales se pueden regular los dere-chos de los esposos sobre sus bienes respectivos; los dere-chos sobre las ganancias realizadas por ellos durante el matrimonio; los intereses de los hijos y de la familia; los intereses de los terceros que contratan con uno u otros de los esposos; y, en definitiva, el interés económico y social de la relación del matrimonio. Domínguez Maldonado v. E.L.A, supra. Las capitulaciones también pueden contener acuerdos relativos a la gestión por cada esposo de sus bie-nes propios, y a la intervención en los del otro, y establecer donaciones por razón del matrimonio. Id.
De manera que, aunque el propósito fundamental de realizar un pacto de capitulaciones matrimoniales es esta-*237blecer el régimen económico que ha de imperar en el ma-trimonio, este tipo de contrato puede tener otras finalida-des ajenas al régimen económico conyugal. Id.
Como bien señala Manresa:
¿Por qué exige la ley la escritura pública en las capitulacio-nes? Preciso es confesar que si algún contrato merecía esta exi-gencia, ninguno más indicado que el que nos ocupa. Son las capitulaciones matrimoniales, como se ha dicho con razón, un verdadero pacto entre dos familias: más que un contrato, un régimen. Median en ellas donaciones, se constituye una socie-dad, se hacen estipulaciones diversas, que interesan no a sólo a los futuros esposos, sino también a sus padres, y a sus hijos y a los terceros. Su importancia es excepcional. Manresa, op. cit, pág. 197.
La exigencia de forma se explica por la importancia que revisten las capitulaciones matrimoniales, y por la fuerza constituyente que a través de ellas, alcanzan tanto las aportaciones de bienes efectuadas tanto por los cónyuges como por los terceros, lo mismo por lo que se refiere a la trascendencia de los pactos en el ámbito sucesoral y por las reglas que determinan el régimen económico del matrimonio. Esto sin olvidar los otros negocios que pueden constituirse en el instrumento relacionados directa o indi-rectamente con las relaciones patrimoniales que se dan en el matrimonio. M. Albaladejo, Comentarios al Código Civil y compilaciones forales, 2da ed., Madrid, Ed. Rev. Der. Pri-vado, 1982, T. XVIII, Vol. 1, págs. 198-199.
C. Las características. Con relación a las características sustantivas básicas de las capitulaciones en Puerto Rico, es decir, que se otorguen antes de la celebración del matri-monio y que no se alteren después de hacer sido celebrado, vale decir que únicamente se pueden satisfacer con las ga-rantías que ofrece una escritura pública.
Es esencial que la fecha de las capitulaciones sea cierta e indubitada. Esto es así, porque este contrato ha de cele-brarse con anterioridad al matrimonio. De lo contrario, el *238contrato será inválido. La escritura pública es el único do-cumento en el que se da fe de la fecha cierta del otorga-miento de un contrato. El documento privado carece de ga-rantía de fecha cierta y de la legalidad de las provisiones allí contenidas.
Por otro lado, a diferencia de otros contratos, el contrato de capitulaciones es inmutable y una vez otorgado y cele-brado el matrimonio, éste no puede ser alterado, o modifi-cado y sus términos son vinculantes para las partes.(5) Cualquier alteración que se haga en las capitulaciones ma-trimoniales tiene que tener lugar antes de celebrado el matrimonio. Arts. 1271 y 1272 del Código Civil, 31 L.P.R.A. sees. 3555 y 3556. Un documento privado puede ser fácil-mente destruido, alterado o modificado, lo que implicaría una alteración al régimen económico matrimonial, lo que va en abierta contravención al principio de inmutabilidad de las capitulaciones consagrado en nuestro Código Civil. Nótese que en el caso de escrituras públicas, éstas forman parte del Protocolo del notario que ha de ser conservado por éste, por lo que en cualquier tiempo puede consultarse por las partes interesadas.(6)
Manresa sintetiza muy acertadamente estos principios:
... La fecha de las capitulaciones debe ser indubitada por los efectos que produce, lo consignado ha de ser claro, seguro, irreformable. ¿Bastaría contentarse con simples documentos privados? Evidentemente, no. Sería preciso exigir que se diese autenticidad a su fecha con arreglo al artículo 1227 [Artículo 1181 del Código Civil de Puerto Rico]; que se depositase el con-*239trato en el oficio de un Notario, por ejemplo, para que en cual-quier tiempo pudiera consultarse, y no sufriere extravío ni fuese posible su alteración o suplantación; que no quedase abandonada su redacción y alcance a la ignorancia o impericia de las partes o de un cualquiera, tratándose de materias tan difíciles, complicadas y trascendentales como las que son objeto de estos contratos. ¿Cómo puede conseguirse todo esto? Sólo había un medio práctico y seguro, que era la escritura pública que da autenticidad completa a la fecha y a las estipulaciones de las partes, y ofrece seguridad de la conservación y la garan-tía de acierto, legalidad y previsión que les presta la interven-ción del Notario. Manresa, op. cit., págs. 197-198.
Así, en vista de la naturaleza, del contenido y de las características tan particulares del contrato de capitulacio-nes, éstas sólo deben pactarse con plena conciencia de las consecuencias que ello acarrea, porque una vez pactadas, y celebrado el matrimonio, sus términos son vinculantes y no pueden variarse. Esa plena conciencia sólo la puede dar un notario que tenga la obligación ineludible de asesorar le-galmente a los otorgantes, como lo es el notario de tipo latino reconocido en nuestra jurisdicción.
Es importante enfatizar que tanto la Ley Notarial de Puerto Rico, 4 L.P.R.A. see. 2001 et seq., y su Reglamento, así como su jurisprudencia interpretativa, reconocen ple-namente los presupuestos del notariado latino. Existe una marcada distinción entre el notario de tipo latino y otro tipo de notario.
En el notario de tipo latino se funden dos (2) facetas esenciales: el notario en su función como profesional o téc-nico del derecho y el notario en su carácter de funcionario público. El notario puertorriqueño no es abogado de nin-guno de los otorgantes, no representa a ningún cliente, re-presenta a la fe pública, representa la ley para todas las partes. Además de ser asesor y consejero legal, el notario puertorriqueño es el instrumentador de los documentos que conllevan los actos y negocios jurídicos a los cuales les da seguridad y certeza con su pericia profesional y bajo el manto de la fe pública de la cual es depositario. Exposición *240de Motivos de la Ley Notarial de Puerto Rico, 1987 Leyes de Puerto Rico 262. Véase In re Colón Muñoz, 131 D.PR. 121 (1992).
En su función de custodio de la fe pública notarial, el notario le imparte veracidad, autenticidad y legalidad a los instrumentos públicos y notariales que autoriza. Al autori-zar un documento el notario da fe pública y asegura que ese documento cumpla con todas las formalidades de ley, formal y sustantivamente, que el documento es legal y ver-dadero, y que se trata de una transacción válida y legítima. In re Feliciano Ruiz, 117 D.P.R. 269 (1986).
El notario del common law, por el contrario, no es un jurista o abogado y su función se limita al reconocimiento y autenticación de firmas. Este tipo de notario es el que existe en Estados Unidos. Como ya hemos visto, la función del notario de tipo latino trasciende el acto de mera legali-zación de firmas. In re Feliciano, supra. El notario puerto-rriqueño no es un simple observador del negocio jurídico que ante él se realiza, limitando su actuación a cerciorarse de la identidad de las partes y autenticidad de las firmas, íd. Su función no es privada, sino pública. Trasciende la de un autómata de firmas y penetra el campo de la legalidad de la transacción que ante él se concreta. íd.
VI
A luz de todo lo anterior, concluimos que en el caso tan particular de las capitulaciones matrimoniales, no pode-mos darle prominencia a una disposición preliminar del Código Civil, cuyo fundamento responde a razones de ín-dole práctica, sobre un articulado específico del Código Civil y unos principios fundamentales de nuestro ordena-miento jurídico.
Así, pues, consideramos que para que las capitulaciones matrimoniales sean válidas en Puerto Rico éstas deben constar en escritura pública, independientemente del lu-*241gar en el que se otorguen. Por la naturaleza y las caracte-rísticas particulares de las capitulaciones matrimoniales y por la trascendencia e impacto que tienen, resulta impera-tivo brindarle una certeza y garantía las cuales sólo se ob-tienen con la escritura pública y la intervención de un no-tario de tipo latino.
De manera que entendemos, a tenor con nuestra posi-ción, que aquellos domiciliados de Puerto Rico que intere-sen capitular deben hacerlo en un país en el cual exista un documento similar a la escritura pública y en el cual el notario tenga una función análoga al notario en Puerto Rico.
Si las partes interesan otorgar un contrato de capitula-ciones en un país que no cumple con dicho requerimiento, nada impide que, mediante un poder otorgado en dicho país, los contrayentes autoricen a una persona a que com-parezca ante un notario en Puerto Rico para que éste au-torice la correspondiente escritura pública. Las partes comparecerían como representantes de los contrayentes. Esto es posible a través de la figura del mandato. Véase Arts. 1600-1608 del Código Civil, 31 L.P.R.A. sees. 4421-4429. En dicho caso las partes tendrán que asegurarse de cumplir con las disposiciones de La Ley Notarial de Puerto Rico y las leyes referentes a la protocolización de los pode-res otorgados en el extranjero. Véase 4 L.P.R.A. sees. 921-927.
Por otro lado, la protocolización de las capitulaciones otorgadas en el extranjero en un documento privado no es suficiente. La protocolización de un documento significa meramente la transcripción de un documento y su ingreso en el Protocolo de instrumentos públicos del notario, incor-porando o uniendo dicho documento original como parte de la escritura o acta que hace viable este procedimiento. In re Protocolización de Poder, 110 D.P.R. 652 (1981).
Como bien señala Pedro Avila Álvarez:
El acto de protocolizar se refiere a un hecho de inscripción *242que por medio de un acto notarial autoriza a requerimiento ya de cualquiera de las partes, ya de otra persona que entregue el documento al notario porque lo que interesa es la entrega y subsiguiente protocolización y no quien haya verificado aquella .... Con la protocolización no se da forma pública al negocio porque ni este se recoge en el documento notarial ni el que lo contiene deja de ser privado. (Énfasis suplido.) P. Ávila Álvarez, Derecho Notarial, 6ta ed., Madrid, Ed. Montecorvo, 1986, págs. 108-110.
Así pues, la manera de elevar a documento público un documento privado no es protocolizar el documento, sino otorgar una escritura que recoja el negocio y se ratifique ante el notario el consentimiento prestado privadamente. íd.
VII
Finalmente, resulta pertinente señalar que nuestra pos-tura es cónsona con la corriente que se ha seguido en Es-paña tras la reforma del Título Preliminar del Código Civil en 1974. La nueva redacción del Art. 11 del Código Civil español, Art. 11 del nuestro, supra, recoge la norma que exponemos hoy en el caso de autos. Así, pues, en España los ciudadanos españoles que quieran capitular en el ex-tranjero vienen obligados a otorgar las capitulaciones en escritura pública. A esos fines el referido artículo del Có-digo Civil español dispone, en lo pertinente, que:
... Si la ley reguladora del contenido de los actos y contratos exigiere para su validez una determinada forma o solemnidad, será siempre aplicada, incluso en el caso de otorgarse aquéllos en el extranjero.
En lo referente a las capitulaciones matrimoniales, este artículo ha sido interpretado por la doctrina a los efectos de que siempre que resulte aplicable el derecho español al contenido de las capitulaciones, el requisito de que éstas consten en escritura pública siempre ha de respetarse, in-cluso cuando las mismas se otorguen en países extranjeros. *243Comentarios a la reforma del Código Civil, Madrid, Ed. Tecnos, 1977, Vol. 1, págs. 578-581; Albaladejo, op. cit., 1995, T. 1, Vol. II, pág. 191. De manera que, a tenor con esta línea doctrinal, se establece un régimen único tanto para el fondo como para la forma de las capitulaciones matrimoniales. Id.
VIII
En este caso las partes otorgaron un contrato de “capi-tulaciones matrimoniales” en Estados Unidos en el estado de Maryland. Las partes firmaron el documento privado en presencia de una notario, cuya intervención se limitó a acreditar que las partes firmaron el documento en cuestión. El documento privado no fue elevado a escritura pública antes de la celebración del matrimonio.
Resulta pertinente aclarar que en este caso no está en controversia que el contenido de las capitulaciones matri-moniales se rige por las leyes de Puerto Rico. Tal conclu-sión no ha sido cuestionada por las partes y encuentra apoyo en el Art. 9 del Código Civil, supra. El referido artí-culo, comúnmente llamado el estatuto personal, establece que “las leyes relativas a los derechos y deberes de familia, o al estado, condición y capacidad legal de las personas, obligan a los ciudadanos de Puerto Rico, aunque residan en países extranjeros. Sobre la aplicabilidad del Artículo 9 al contenido de las capitulaciones matrimoniales. Véase Albaladejo, op. cit., págs. 190-194. En Puerto Rico, el domicilio de un ciudadano determina la aplicación del esta-tuto personal. Martínez et al. v. Vda. de Martínez, 88 D.P.R. 443 (1963); León Rosario v. Torres, 109 D.P.R. 808 (1980). Ambas partes admitieron estar domiciliadas en Puerto Rico al momento de otorgarse las capitulaciones.
Respecto a la forma, concluimos que el contrato de capi-tulaciones matrimoniales suscrito por López Torres y Gon-zález Vázquez en Maryland es inválido. Éste no fue ele-*244vado a escritura pública antes de la celebración del matrimonio. Además, la intervención del notario en el caso de autos se limitó a acreditar que las partes habían fir-mado el documento en su presencia. La notario ni siquiera leyó el documento ni le hizo advertencia alguna a las partes.
Por los fundamentos que preceden, concurrimos con la sentencia emitida por este Tribunal.
— O —

 La peticionaria, López Torres, argumenta que la comisión de la notario es-taba vencida al momento de las partes firmar el documento. En vista del curso de acción que proponemos en el caso de autos, resulta innecesario atender dicho planteamiento.


 El principio de libertad de forma tiene menos valor práctico en el Derecho Sucesorio y en el Derecho de Familia. M. Albaladejo, Comentarios al Código Civil y *232Compilaciones Forales, 2da ed., Madrid, Ed. Rev. Der. Privado, 1982, T. XVIII, Vol. 1, pág. 483. En estas áreas del derecho, por razón de interés u orden público, se halla más generalizada la existencia de actos formales. J.L. de los Mozos, La Forma del Negocio Jurídico, 21 An. Der. Civ. 766 (1968).


 Dicho artículo reconoce una excepción a la regla general si los bienes apor-tados por los cónyuges no son inmuebles, su valor no excede de quinientos (500) dólares y en el pueblo de residencia de los cónyuges no hubiera notario. En dichos casos las capitulaciones se podrán otorgar ante el secretario de ayuntamiento y dos (2) testigos. Art. 1276 del Código Civil, 31 L.P.R.A. see. 3560. Es clara la patente inaplicabilidad de dicha excepción a la mayoría de los supuestos en que se otorgan capitulaciones matrimoniales.


 El Art. 1267 del Código Civil, 31 L.P.R.A. see. 3551, establece que a falta de contrato sobre los bienes, se entenderá el matrimonio contraído bajo el régimen legal de gananciales.


 En Vilariño Martínez v. Registrador, 88 D.P.R. 288, 293 (1963), explicamos que las razones para exigir que el contrato de capitulaciones se otorgue antes de la celebración del matrimonio son: “que los interesados están en condiciones de prestar libremente su consentimiento para tal otorgamiento, y que los terceros pueden cono-cer el régimen adoptado y las estipulaciones convenidas partiendo de una época fija, después de la cual no puede haber alteración”. (Énfasis suplido.)


 Evidencia de la rigurosidad de este principio es el Art. 1274 del Código Civil, 31 L.P.R.A. see. 3558, el cual exige expresamente, so pena de nulidad, que las alte-raciones que se hagan a las capitulaciones, obviamente antes de la celebración del matrimonio, deberán constar en el Protocolo del notario por nota marginal y que éste las haga constar en las copias que expida, bajo pena de inmunizaciónde daños si no lo hiciere.